IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN THE INTEREST OF: A.N.B., A MINOR         : No. 121 EM 2018
PETITION OF : Q.D., MOTHER                  :


IN THE INTEREST OF: N.H.D., A MINOR         : No. 122 EM 2018
                                            :
                                            :
PETITION OF: Q.D., MOTHER                   :

IN THE INTEREST OF: J.J.B., A MINOR         : No. 123 EM 2018
                                            :
                                            :
PETITION OF: Q.D., MOTHER                   :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.